 LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS303manner discriminating against any employee in regard to his hire, tenure, orother term or condition of employment.WE WILLNOT, in any like or related manner,interferewith,restrain, orcoerce our employees in the exercise of their rights to self-organization, toform labororganizations,to join or assistthe above-named Union or any otherunion, to bargain collectively through representativesof their ownchoosing,and to engage in other concerted activities for the purpose of collective bar-gainingor othermutual aid or protection,or to refrain from any and all suchactivities.WE WILL offerBen Poole immediate,full and unconditioned reinstatementto his former or substantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make him whole for any loss ofearningshe may havesuffered as a result of the discrimination against him.All ouremployees are free to become or remain,or to refrain from becoming orremaining,members-of the above-named union or any other labor,organization.LEECE-NEVILLE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notifythe above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this Notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta,Georgia 30323, Tele-phone 526-5741.Local 18, Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIOandJesse Bulle and Union CountyBuilding Contractors Association and The Johansen Company,Parties to the Contract.Case 29-CB-784.June 14, 1966SUPPLEMENTAL DECISION AND ORDEROn June 8, 1965, the National Labor Relations Board issued itsDecision and Order 1 in the above-entitled proceeding, affirming theTrial Examiner's finding that the General Counsel failed to establishthatRespondent violated Section 8(b) (1) (A) and (2) of theNational Labor Relations Act, as amended, as alleged in the com-plaint, and granting Respondent's motion to dismiss the complaint inits entirety.Thereafter, on September 14, 1965, the Board issued anorder granting the Charging Party's motion for reconsideration,vacating its prior Decision and Order, and remanding the proceed-ing for further hearing before the Trial Examiner.Pursuant thereto a further hearing was held and, on January 3,1966, Trial Examiner Thomas F. Maher issued his Decision 2 herein,1152 NLRB 1280'The attached "Trial Examiner's Decision" of January 3, 1966, is in fact a supplementaldecision.159 NLRB No. 31. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that Respondent had not engaged in the unfair labor prac-tices alleged in the complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the attached TrialExaminer's Decision.Thereafter, the General Counsel and theCharging Party filed exceptions to the Trial Examiner's Decisionand a brief in support of exceptions was filed by the GeneralCounsel.3Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memiber panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the Trial Examiner's findingsand conclusions only to the extent consistent herewith.'The Trial Examiner recommended dismissal of the complaint,finding that the record as a whole ". . . reveals no single fact thatwould categorically establish the allegations ..." that Respondent;3 Respondent filed no exceptions to the Trial Examiner'sDecision.However, its briefin support of that Decision,which was postmarked March 29, 1966,and received by theBoard on March 30, 1966, was rejected by the Board on April 4,1966, as untimelypursuant to Section 102 46 of the Board Rules and Regulations,Series 8,as amended.Thereafter,on April 8,1966, Respondent filed a motion requesting special permission ofthe Board to file its brief, pursuant to Section 102 46(g) of the Rules and Regulations.In its accompanying affidavit in support thereof,Respondent,by counsel,states that itwas unaware of the Board's time for filing requirement and that counsel was heavilyengaged in other litigationWe find no merit in this ground,as a copy of the Board'sRules governing the time for filing exceptions and briefs was attached to the Order trans-ferring this case to the Board,copies of which were duly served on both Respondent anditsattorney.Nor do we find merit in Respondent'sargument that equity requires arelaxation of the Board'sRules herein.Contrary to Respondent's assertion,the Charg-ing Party'smotion for reconsideration was timely received by the Board on July 21, 1965,pursuant to an extension of time which was grantedRespondent,on the other hand, hasshown neither substantial compliance with the Board'sRules, nor an attempt at suchcompliance.The Board makes every effort to apply its Rules with such lenience as willeffectuate the purposes of the Act, but Respondent herein cites no valid reason, and weperceive none,why we should accept its brief, which was filed approximately 2 monthsafter the time for filing had expired.Accordingly,Respondent'smotion is hereby deniedWe note, however,that even if accepted,the brief advances no issues,theories,or argu-ments which would alter our ultimate findings and conclusions herein.4The Charging Party has excepted to certain of the Trial Examiner's credibility find-ings.We find merit in this exceptionIt is the Board's established policy not to over-rule a Trial Examiner's resolutions with respect to credibility unless the clear prepon-derance of all the relevant evidence convinces us that the resolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).How-ever,since the resolutions of credibility are based not alone on the Trial Examiner'sobservations of the witnesses and their demeanor but in large part on his interpretationand analysis of testimony appearing in the record,we do not rely on such findings where,as indicatedinfra,the record evidence preponderates against them.Briggs IGA. Food-liner,146 NLRB 443, footnote6; Interboro Contractors,Inc,157 NLRB 1295, footnote14For the same reason, we also reject the Trial Examiner's blanket credibility resolu-tion,as set forth by the second sentence in footnote 2 of his Decision,purporting to dis-credit all testimony upon which he does not specifically rely.CfNachman Corporation,144 NLRB 473, footnote 2As hereafter discussed,this broad general credibility findingis also inconsistent with certain of the Trial Examiner's specific credibility resolutions LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS305in the operation of its exclusive hiring hall, discriminatorily refusedto rE•fer Jesse Bulle, the Charging Party, for employment in viola-tion of Section 8(b) (1)'(A) and (2) of the Act. Specifically, hefound no evidence to show that Jesse Bulle ever requested,and wasrefused, referral to a job from Respondent's hiring hall at a timewhen Respondent had jobs available.We find merit in the GeneralCounsel's exceptions to these findings.As set forth in the Trial Examiner's Decision, Respondent, Local18, Bricklayers, Masons and Plasterers' International Union of Amer-ica,AFL-CIO, herein also called the Union, had a collective-bargaining agreement with Union County Building Contractors,Association, herein called the Association, containing .the hiring pro-visions quoted in the said Decision.Upon evidence introduced at'the hearing, the Trial Examiner correctly found that pursuant tothisagreement, the employer-members of the Association wererequired to, and did in fact, utilize the Union's hiring hall or referralsystem as their exclusive source of applicants for employment ascement masons, bricklayers, and plasterers within the territorialjurisdiction of the Union .5Therefore, we find, in agreement withthe Trial Examiner,6 that Respondent operated and maintained anexclusive hiring or referral arrangement which required that allapplicants for employment as masons, bricklayers, and plasterers'with employer-members of the Association must' be referred byRespondent.While the validity of the hiring clause of the contractis not in issue, the complaint alleges that Respondent, in the opera-tion of its exclusive hiring or referral system, hasrefused to referJesse Bulle to jobs with employer-members of the AssociationbecauseBulle was not a member of the Union.The facts, as recited by the TrialExaminerand established in therecord, indicate that Jesse Bulle, a cement mason and former mem-ber of the Union, visited Respondent's hiring hall at approximately7 o'clock in the morning, when referrals to jobs were customarilymade, on each workday from September 10 through September 22 and,again, on September 25, 1964.7On each of these occasions, exceptSeptember 21, Bulle spoke either to Respondent's business agent, Sal6The record fails to establish that The Johansen Company,,named as party to the con-tract herein,was either a member of the Association or party to a current collective-bargaining agreement with Respondent at any time material herein.However,itpre-viously had a written contract and the evidence establishes that, as a matter of generalpractice, all employers engaged in construction within Respondent's territorial jurisdic-tion rely upon and use the Union's hiring hall as the exclusive source for securing cementmasons, bricklayers,and plasterers.6The Trial Examiner's use of the term"nonexclusive" in, describing the hiring provisionof 'the contract appears to have been inadvertent,in .view of his contrary findings in theimmediately preceding paragraphs. _7Unless otherwise indicated,all dates are in 19,,243-084-67-vol. 159-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDMigliore,who normally handled referrals from the hall, or toRespondent's president, Thomas M. Clark, who substituted in thatcapacity during, Migliore's absence.The Trial Examiner appears to find that Bulle's primary purposein visiting Respondent's hiring hall was to seek reinstatement of hisunion book, rather than obtaining job referrals.However, the pre-ponderance of all relevant evidence, including Bulle's undenied andcorroborated testimony, as well as the admissions made by Respond-ent, establishes, contrary to the Trial Examiner, that Bulle wasseeking a job referral and that he requested reinstatement to unionmembership only as a necessary means to that end.Thus, Bulle testified, without contradiction, that when he madehis first of a series or regular visits involved herein to the union hallon September 10, he spoke to Migliore about work, specifically ask-ing for a referral; he also discussed with Migliore the matter of hisunion book. In the course of the conversation, as related by Bulle,Migliore stated that it was impossible to refer Bulle without a unionbook.Additionally, Migliore told Bulle that no work was availableand that his own men were out of work. The fact that, on cross-examination, Bulle was questioned concerning and testified withrespect to only one of the two topics of his conversation with Migli-ore, as quoted in the Trial Examiner's Decision, does not constitutea contradiction' or denial of the other aspect of that discussion.Rather, Bulle's testimony on cross-examination reflects his responsive-ness-to very specific and limited questions.Similarly, with: respect to September 11, Bulle * testified withoutcontradiction that he went to the hiring hall at his usual time andasked Migliore for a job, and that Migliore told him that no workwas available:Bulle's testimony on cross-examination, as excerptedin the Trial Examiner's Decision, denying that he saw Migliore onSeptember 11after 10:30 a.m.,neither confuses'nor contradicts hisdirect testimony that he spoke with Migliore at his usual' time, i.e.,between 7 and 7:15 o'clock that morning.Nor does Bulle's prehear-ing affidavit," from which the Trial Examiner also quotes, contradictor confuse Bulle's - testimony at the hearing concerning the avail-ability of work on that day.Migliore, who was Respondent's princi-pal witness did not testify with respect to the events, including theavailability of work, of September 10 and 11.Again, with respect to September 22, the fact that Bulle, requestedand was refused a referral on that day was admitted by Respondent,'8 Jesse Bnlle'sprehearing affidavit, after beingused by Respondent in attempting toimpeach'Belle's testimony, was subsequently offered to corroborate'Bulle's testimony ingeneral and was admitted into evidence for that purpose over Respondent's objections.'Baker Hotelof Dallas,Inc.,134 NLRB 524,footnote 1. LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS307through Migliore's testimony, on the record.Migliore also concededthat jobs were available to which he referred other cement masons.Bulle's testimony is further corroborated by cement mason Oliphant,:who testified, without contradiction, that when he arrived at thehall on September 22, at approximately 7:20 or 7:15, ". . . I wentstraight upstairs, and I met Jesse Bulle on his way out [of Migliore'soffice], and I went straight in'... and talked to Sal [Migliore] and hereferredSimilarly, cement masons Powell,who also was' referred ' that day, and Edward Bulle, the ; ChargingParty's. son, each testified that when he arrived at the hall, JesseBulle was already there.requested and was refused a job referral on that day is corroboratedby Migliore's prehearing affidavit,9 where he admitted that on Sep-tember 25 Bulle asked about his union book and also ". . . if therewas any work. and I told him they [sic] were- a lot of masons outof work, as he could see." In addition, Powell, whowas' generallycredited, testified that, while going upstairs to see 'Migliore, he sawBulle leaving Migliore's office.As they passed, Bulle commented to.Powell that "... I can't get a day's work out of him."When Powell,immediately thereafter, entered the office 'and, told Migliore thatcement mason'Wallace had rejected a referral, )Migliore asked .'vhoelse was outside. : Powell replied that Holner was downstairs, where-upon Migliore gave Powell a referral slip'-to ,give to Holner.:Underthese circumstances.it is immaterial that Bulle's testimonywas uncer-tain about his speaking with Migliore on September 25, and the incon-sistency' reflects only his failure to, recall, a specific date.As noted _ above, Respondent did not. counter Bulle's ; testimonyregarding the ' events of , September 10 and, 11.:, However, withregard to, September 22 Migliore; by way of explaining his refusalto refer Bulle, testified that 'all. the,'available jobs had been assignedbefore Bulle appeared and asked to be, referred.Therefore, Respond-ent contends, no jobs were available at the time that Bulle requested-referral:Similarly, with respect to September, 2,5, Migliore testified,contrary to his prehearing affidavit, that although jobs were avail-.able and other cement masons were' referred; Jesse Bulle, was notreferred because' he had asked only 'for his union book and did ' notrequest 'a' referral:In addition, Migliore explained,_'in,response to,,9Migliore's 'affidavit was admitted in evidence—over ,Respondent's, objections,,for .the,purpose-of contradicting (and,impeaching his testimony,at the, hearing. ' In the, context:In, which his statement was offered, -and since Migliore admittedly acted':as agent for,Respondent,his affidavit may be relied-upon as an 'admission, against Respondent's interestas well as for purposes i of, impeachment.International, AasooiationofHeat and FrostInsulators and Asbestos Workers,Local#84,-AFL-CIO (Edward R.Hart Company),146NLRB 660, 665. , Accord,Barker's East Main Corporation,136 NLRB 494, 496: Cf:Hribar Trucking,Inc.,143 NLRB 327, 329,footnote 4.. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDleading questions by Respondent's counsel, as quoted in the TrialExaminer's Decision, that Bulle was not referred because, unlike themasons who were selected for referral, Bulle had not reported to thehall on September 23 and 24. In support of the above contentions,Respondent offered into evidence a so-called "out of work" list orroster which was allegedly prepared and kept personally by Migliorein handling referrals from the hall.This list, according to Migliore,purported to establish the true chronological order in which employ-ees applied to the hall for referral and the dates on which they weresubsequently referred to particular jobs.Although offered for thelimited purpose of corroborating Migliore's testimony with respectto the above dates, it was admitted in evidence and made a part ofthe record, to the extent relevant to all the dates in issue, to wit,September 10 through 25.In view of certain material contradictions and ambiguities inMigliore's testimony as regards the time, manner, and purpose forwhich the "out of work" list was prepared, as well as the ambiguitiesand contradictions appearing on its face, no probative value can beattached to any self-serving aspects thereof.10However, we do relyon this list or roster to the extent that it contains admissions byMigliore against Respondent's interests."Thus, the list reveals, andwe find, that several cement masons were referred to jobs on Septem-ber 11.12 - Furthermore, Respondent's asserted reasons for failing torefer Bulle,on September 22 and 25 are without support in the record.Thus, Bulle's testimony, as corroborated by cement masons Oliphant,Powell, and Edward Bulle, establishes, and we find, that Jesse Bullerequested and was refused a referral on September 22 at a time whenjobs were available.Similarly, we find no merit in Respondent'scontentions that on September 25 Bulle asked only for his union book.However, even accepting, as the Trial Examiner did, Migliore's testi-mony that Bulle asked only for his union book, we conclude never-theless that, in light of Bulle's past conversations with Migliore and10Cf.Operative Plasterers'and Cement Masons'InternationalAssociation,LocalUnionNo. 44, AFL-CIO (Penny Construction Company, Inc.),144 NLRB 1298, footnote 2at 1300.The Trial Examiner,who generally credited Migliore's testimony,appears also to dis-credit his"out of work" list.u Cf.Florence PrintingCo., 145 NLRB 141, 144;see also cases cited in footnote 9,supra."Our finding does not reject Bulls's testimony that Migliore told him no work wasavailable and that he saw no one referred from the'hall that day.For,Bulle's testimonyestablishes only what he was told and what he saw. It does not prove conclusivelywhether jobs were,or were not,in fact available.However,Respondent,having accessto all hiring hall records,could have clarified any ambiguities concerning the availabilityof jobs on September 11. It is well settled that the General Counsel has the burden ofproof to show discrimination.However,where, as here,an, ambiguous situation ispresented, which may be resolved by evidence In possession of the opposing party, theburden of going forward with,the evidence shifts to that party.Respondent's failure touphold.this burden.gives credence to the General Counsel's contention that Respondent'srefusal to refer Bulle was based on reasons other than nonavailability of work.N.L.R.B.v.Melrose ProcessingCo., 351 F.2d 693(C.A. 8). LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS309the testimony of Holland, discussed below, such a request was tanta-mount to an appeal for a job 13 Nor is it necessary that an employeecontinue to report to the hiring hall and request a referral, whenhaving been told that he will not be referred without a' union book,such requests would be futile. 14In view of the above, and the entire record in this case, we find,contrary to the Trial Examiner, that Jesse Bulle requested,and wasrefused, a job referral from Respondent's exclusive hiring hall onSeptember 10, 11, 22, and 25. In addition, the record establishes, andwe find, that jobs for cement masons, to which Bulle could have beenreferred,were available on September 11, 22, and 25, and thatRespondent's asserted explanations for not referring Bulle on thelatter two dates are without merit and constitute a pretext for thereal reason.The question remains, however, whether the real reasonsbehind Respondent's conduct herein involved union membership con-siderations as proscribed by Section 8(b) (1) (A) and (2).By way of background, as noted in the Trial -Examiner's Decision,it is conceded that in 1960 Bulle's relations with the Union, of whichhe was then a member, became strained and,. subsequently, his mem-bership therein was canceled.although unsuccessful, efforts to regain his.membership in the Union.The Trial Examiner, while rejecting as irrelevant, all testimony con-cerning the merits of Bulle's expulsion from the Union,15 erred inholding that Bulle's union status itself is also of no relevance.to theinstant proceeding.To the contrary, status in the Union is the veryheart and essence of a proceeding, such as this, wherein it is allegedthat the Union is discriminatorily refusing to refer employees fromits hiring hall on this very ground. For, in its operation of an exclu-sive hiring or referral arrangement, a union must act without dis-crimination based on membership or nonmembership therein .16 Thus,13 The GeneralCounsel'sbrief tothe Board asserts that Respondent's refusal to referBulle onSeptember25 is not alleged as a separateviolation,since thereferral jobsiteon that date was outsidethe territorial jurisdiction wherein Respondentoperated its ex-clusive hiring or referral system.Therefore,we make no specific finding withrespect toSeptember25, but rely on the eventsof that day only to the extent they are part of theoverall conductwhich reflecton Respondent'smotivation.. .i1s Local 215,International Brotherhood of ElectricalWorkers, AFL-CIO -(EasternNew YorkChapter of the National Electrical Contractors Association),136NLRB1618, 1629.zsNo prejudicial errorwas committed by theTrial Examiner in excluding'evidenceregarding the reasons for Bulle's expulsionfrom the Union,althoughsuch evidence wasadmissible as backgroundto shed light on the motivebehind Respondent's conduct en-compassedwithinthe complaint.Iron City,146 NLRB 1211,footnote 2.'- . 1'°Local 25,Marine Division,International Union of Operating Engineers,AFL-CIO(American DredgingCompany),149 NLRB 519, 535;International'Longshoremen's &Warehousemen's' Union,Local No. 12, (Donald D.Wilson),155 NLRB 1042;UnitedBrotherhood of Carpenters &'Joinersof America,Lodal 1281, AFL-010 (Raber-Fief; Inc.'),152 NLRB 68, and cases cited at footnotes 2, 4, and 5 thereof. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trial Examiner erred in not relying upon the testimony of MableHolland, a welfare investigator for-the city of Elizabeth, New Jersey,concerning her conversation with Migliore in February or March.1965.17 'Holland testified that, in the regular course of her investiga-tion of Jesse Bulle as a welfare applicant, she spoke with Migliore,asking that he permit Jesse Bulle to work.Migliore's response,according to Holland,; was that Bulle could not work without a union'card.Thus, Holland's testimony corroborates that of Bulle concern-ing his September :10 conversation with Migliore, discussed above.Similarly,Migliore's own testimony that Bulle asked only for hisunion book on September 25 is significant and, when viewed in thecontext of all-the facts herein, warrants an inference that such a bookwas a necessary prerequisite to securing job referrals from Respond-ent's-hall.Under all the circumstances, we are convinced that thereal reason for Respondent's refusal to refer Jesse Bulle is to befound in Bulle's lack of membership in the Union. Such discrimina-tion, which obviously encourages union membership and adherence tounion policy, is proscribed by Section 8(b) (1) (A) and (2).111Nor isit necessary for finding'a violation of Section 8(b) (2) to ascertainparticular employers who have been caused to discriminate.19Accordingly, upon the entire record in this case, we conclude andfind that Respondent, in the operation of an exclusive hiring hall orreferral system, has refused, since on or about September 10, 1964, torefer Jesse Bulle for employment by employer members of the Asso-ciation and by other employers who regularly use Respondent's hir-ing hall as their exclusive source of cement masons, because of Bulle'slack of membership in Respondent.We further find that since on orabout September 11, when jobs were available, Respondent discrimi-natorily denied Jesse Bulle referrals to such jobs because of his non-membership -in the Union.By the conduct described above, we findthat Respondent violated Section 8(b) (1) (A) and (2) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, it will be ordered that it cease and desist therefrom andtake certain affirmative action designed to effectuate the purposes ofthe Act.1T At footnote 14 of his Decision,the Trial Examiner rejected,as beyond the scope ofthe pleadings,the testimony of Holland regarding her conversation with Migliore some5 to 6 months after the charge herein was filed.We find merit in the General Counsel'sexception to this ruling.Testimony of, relevant events and conduct which occurred sub-sequent to the filing of the charge is admissible at the hearing and may be relied uponto determine the merits-of the charge as set forth in the complaint.Wean Manufactur-ing Company,147 NLRB 112,'footnote 5 at 114,citingN.L.R.B. v.Pant Milling Company,360 U.S. 301.International Longshoremen's dr Warehousemen's Union, Local No. 12, supra.19Ibid. LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS311The record reflects that beginning-on September-11, 1964, JesseBulle was denied referral for employment when work was availableand when other masons were referred. Inasmuch as this is the firstspecific date that discrimination can be definitely found to haveoccurred, it will be ordered that Respondent make whole the Charg-ing Party from September 11, 1964, for any loss of earnings sufferedby him as a result of the discrimination practiced against him. Suchpayment shall be equal to the amount of wages he would have earnedbut for the discrimination practiced against him by Respondent, ascomputed in accordance with the Board's formula in F. W.Wool-worth Company,90 NLRB 289, together with interest thereon at therate of 6 percent per annum, as provided inIsis Plumbing f Heat-ing Co.,138 NLRB 716.CONCLUSIONS OF LAw1.The Union County Building Contractors Association, and itsemployer-members, are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Local 18, Bricklayers,Masons and Plasterers' InternationalUnion of America, AFL-CIO, the Respondent herein, is a labororganization within the meaning of Section 2(5) of the Act.3.By attempting to cause and by causing discrimination againstJesse Bulle in violation of Section 8(a) (3) of the Act, the Respond-ent has violated Section 8(b) (2) and (1) (A) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.SUPPLEMENTAL ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Local 18, Bricklayers, Masons and Plasterers' Interna-tionalUnion of America, AFL-CIO, Newark, New Jersey, its offi-cers, agents, and representatives, shall:1.Cease and desist from :(a)Discriminating in the hire and tenure of Jesse Bulle by fail-ing and refusing to refer him to work by reason of his nonmember-ship in Respondent Union.(b) In any like or related manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findsnecessary to effectuate the purposes of the Act :(a)Make Jesse Bulle whole for any loss of pay suffered as a resultof the discrimination against him, in the manner set forth in thesection of this Supplemental Decision entitled "The Remedy." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the employer-members of the Association, and otheremployers who use Respondent's hiring hall as the exclusive sourcefor securing masons, and mail a copy of each notice to Jesse Bulle,that Jesse Bulle will have full use of the hiring hall facilities with-out discrimination in connection with referrals for employment.(c)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, referral records,and all or any other records necessary for the determination of theamount of backpay due under the terms of this Order.(d)Post in conspicuous places at its offices, meeting halls, andhiring halls, including all places where notices to employees, appli-cants for referral,,and members are customarily posted, copies of theattached notice marked "Appendix." 20Copies of said notice, to befurnished by the Regional Director for Region 22, shall, after beingduly signed by a, representative of Respondent, be posted immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 22, in writing, within10 days, from the date of this Order, what steps have been taken tocomply herewith.21 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for' the words"a Supplemental Decision and Order"the words'"a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TOALL MEMBERS, OFFICERS,REPRESENTATIVES,AGENTS, ANDEMPLOYEESOF LOCAL 18,BRICKLAYERS,MASONS AND PLASTERERS'INTERNATIONAL UNION OF AMERICA, AFL-CIOPursuantto a supplemental decision.and order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify you that:WE'WILL NOTdiscriminatein thehire and tenure of Jesse Bulleby failingand refusingto refer him for employmentby reasonof his lack of membership in the Union.WE WILL NOT in any like or relatedmanner restrain or coerceemployeesin-the exerciseof their rights protected by Section 7of the Act.WE WILL make Jesse Biille whole for anyloss of pay sufferedby him as a result of the discrimination practiced against him.WE WILL refer Jesse Bulle for employment without discrimina-tion based on his lack of membership in the Union. LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS313WE WILL notify the employer members of the Union CountyBuilding Contractors Association, and other employers who usethe union hiring hall as their exclusive source for cement masons;and mail a copy of each such notice to Jesse Bulle, that JesseBulle will have full use of the hiring hall facilities without dis-crimination in connection with referrals for employment.LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS'INTERNATIONAL UNION OF AMERICA, AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 641 National Newark Building, 744 Broad Street, Newark,New Jersey 77002, Telephone 645-3088, if they have any questionsconcerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge and amended charge filedby JesseBulle on September 18 andNovember 2, 1964,respectively,theRegionalDirector for Region22 of theNational LaborRelations Board, herein called the Board, issued a complaint onbehalfof theGeneralCounsel ofthe Board on January7, 1965, against LocalNo. 18,Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO,Respondent herein, alleging violations of Section8(b)(1)(A)and (2)of theNational LaborRelations Act, as amended(29 U.S.C., sec. 151,et seq.),hereincalled the Act.In its duly filed answer Respondent,while admitting cer-tain allegations of the complaint,denied the commission of any unfair laborpractice.Pursuanttonoticeahearingwasheld before TrialExaminerThomas F.Maher onJanuary 27, 1965, at Newark, New Jersey, whereallpartieswerepresent, represented by counsel and affordeda full opportunity to be heard.Counsel for the General Counselpresented his case-in-chief,withfulloppor-tunity toRespondent's counsel to cross-examine witnesses.Uponthe conclusionofGeneral Counsel'scase-in-chief,counsel for Respondent moved the dismissalof the complaint herein on the groundthat upon the recordmade the GeneralCounselhad failed to establish a violationof the Act.BecauseI entertainedserious doubtthat the General Counsel had establisheda prima facieviolationof the Act,and in deferencetoRespondent'sright in due processnot to berequired to enter its defense in the absence of such a showing,I adjourned thehearing for an indefinite period and requestedbriefs ofthe parties directed to thesubstanceof Respondent'smotion.Brief werefiled with me on February19, 1965.Thereafter,on March30, 1965, uponconsiderationof thelegal arguments andanalysis of evidenceadvanced by the partiesin their briefs,and upon a reviewof the recordmade by the GeneralCounsel in support of the allegations of thecomplaint in which I assumed,of necessity,the veracityof all witnesses appearingbefore me,I concluded and found that counselfor the General Counselhad failedto establisha prima facieviolation of Section8(b)(1)(A)and (2)of the Act,as alleged, andI accordinglyordered, pursuant to Sections 102.25 and102 35(h)of the Board's Rules and Regulations,Series 8, as amended.thatRespondent'smotion to dismiss the complaint be granted and that the complaint be accordinglydismissed in its entirety. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, upon request of the General Counsel for review of myDecisionand Orderon motion to dismiss,the Board,on June 8,1965,issued its Decisionadopting my findings,conclusions,and recommendations and ordered the complaintdismissed.'Subsequently, on September 14, 1965, upon a motion for reconsideration madeby Jesse Bulle, Charging Party, the Board set aside its Decision and Order ofJune 8, 1965, and remanded the proceeding to the Regional Director for furtherhearing before me "for the purpose of permitting the Respondent to present itsevidence in defense."The Board further stated that I "shall take such additionalevidence as the Respondent may present, whereupon General Counsel shall alsobe permitted to present testimony in rebuttal in the same manner as if the Respond-ent'sMotion to Dismiss had been denied."Pursuant to further notice a hearing was held before me on October 13 andNovember 1, 1965.At the first session of this hearing all parties were presentand Respondent and General Counsel were represented by counsel.ChargingParty, Jesse Bulle, upon whose representation to the Board the proceeding wasremanded to me, was present but not represented by counsel. Prior to the hear-ing, however, and although mindful of the fact that the Board had directed meto hear evidence only from the witnesses called by Respondent and such rebuttalwitnesses as General Counsel would thereafter produce, I nevertheless had sentthe following letter to Jesse Bulle under date of October 5, 1965:As you no doubt have been advised the above matter in which you are theCharging Party has been reopened and a further hearing before me isscheduled for Wednesday, October 13, 1965.At this time I will hear suchevidenceas Local 18wishes to presentin defenseof the chargesmade against it.Although the General Counsel of the National Labor Relations Board hasadvised that you, as Charging Party have certain rights in this matter.Thusit is your privilege to call witnesses in your own behalf and elicit such testi-mony as will support your position. I am therefore advising you that you orany attorney whom you may retain has this privilege which you are atliberty to exercise when the hearing convenes.At the hearingI againreminded Bulle of his privilege of being represented bycounsel.Furthermore, although limited by the Board's Order to the hearing ofRespondent'switnessesI nevertheless invited Bulle to call suchwitnesses as hefeltwould support his claim of discrimination.Bulle, althoughinsistingpreviouslythat witnesses would so testify, produced none at the hearing.Upon the conclusion of Respondent's case on October 13, I again called uponBulle to produce such witnesses as would support his position, deeming suchtestimony to be in rebuttal of Respondent's case. In response Bulle requested theissuanceof sixsubpoenae ad testificandumand, through his son-in-law, Rev.Nathaniel Nicholson, who accompanied Bulle to the hearing, requested an adjourn-ment for the purpose of retaining counsel.Upon the continued date of the hear-ing,November 1, 1965, no counsel appeared in Bulle's behalf but Rev. Nicholsonentered an appearance in the record and called witnesses in his behalf.Hereagain theother partieswere represented,and, as at the two previoussessions, allpartieswere afforded full opportunity to participate and thereafter to file briefswith me.Memorandumshave been filed by all the parties.Upon consideration of the entire record in this proceeding, including all briefsand memorandums submitted to me, the Board's order of remand, and my observa-tion of each witness appearing before me,2 I makethe following:1152 NLRB 342.2Unless specifically indicated to the contrary,any credibilityevaluationImake of thetestimony of any witness appearing before me isbased, atleast in part, upon his de-meanor as I observed it at the hearing and particularlyat thetime the testimony wasgiven.Cf. Retail Clerks International Association,AFL-CIO,Local 219(National FoodStores,Inc.),134 NLRB 1680, 1682 and footnote 3;Bryan Brothers Packing Company,129 NLRB 285.To the extentthatI do not rely upon or I reject in part or entirely thetestimony of any givenwitness, it is my intenttherebyto indicate that such a part orwhole of the testimony as the casemay beis discredited by me.Jackson MaintenanceCorporation,126 NLRB 115, 117, footnote1, enfd.283 F.2d 569(C.A. 2).Tothe extentthatI credit any witness only in part I do so upon the evidentiary rule that it is not un-common"to believe some and not all of a witness'testimony."N.L.R.B.v. Universal CameraCorp.,179 F.2d 749,754 (C.A. 2). LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERSFINDINGSOF FACT AND CONCLUSIONS OF LAW3151.THE EMPLOYING CONTRACTORS OPERATIONSUnion County Building Contractors Association, with whom Respondent has acollective-bargaining agreement, is an association of employers whose membersare engaged in the construction business in and about Union County, New Jersey.In the course and conduct of the business of these member employers, theycaused to be purchased, transferred, and delivered to construction sites construc-tionmaterial valued in excess of $50,000, of which, materials valued in excess of$50,000, were transferred to said construction sites in interstate commerce directlyfrom States other than the State of New Jersey.Upon the foregoing stipulatedfacts I conclude and find that the Association and its members are employerswithin the meaning of Section 2(6) and (7) of the Act.3U. THE STATUS OF LOCAL 18It isconceded and I conclude and find that Respondent, Local 18, Bricklayers,Masons and Plasterers' International Union of America, AFL-CIO, is a labororganization within the meaning of the Act.M. THE ISSUEIt is alleged that on or about September 22, 1964,and on various other unknowndatesRespondent violated Section8(b)(1)(A)and (2)of the Act by failingand refusing to refer Jesse Bulle to employment as a cement mason upon hisrequest that it do so.IV.THE ALLEGED UNFAIR LABOR PRACTICEA. IntroductionIn support of his allegation that Respondent failed and refused to refer ' Bulleto employment, counsel for the General Counsel introduced into the record testi-mony that Respondent operates a hiring system whereby employers requiring theservices of qualified cement masons would communicate their needs to the Union'shall and obtain suitable help.This facility operated pursuant to an agreementbetween Respondent and the employers whereby:The employer agrees that at least 48 hours before commencing work on anyjob in the territorial jurisdiction covered by this agreement, he will notify theUnion and thereafter give it a reasonable opportunity to furnish qualifiedapplicants to the Employer. In hiring any employees, the Employer agreesthat it will not discriminate because of membership in the Union.Evidence in the record establishes that employers invariably go to the- Unionfor their cement masons, using the facilities exclusively for this purpose.Ininstances when no applicants are available employers then communicate with otherunion halls in the area, and when no employees were thus available they wouldfeel free to "go out on the street" and hire.The employing contractors used thissystem not only as a matter of contract obligation but as a matter of convenience 4By way of background it appears that in 1960 Jesse Bulle, a qualified cementmason, had experienced difficulties in his relations with Respondent, of which hewas then a member.As a result charges were brought against him and his mem-bershipwas forfeited.Since then he has ' made repeated efforts to regain hismembership status, but as of the dates upon which he visited the union hall in:September 1964 he still was not a member.Throughout the hearing, at recurring intervals, reference was made to Bulle'sefforts to regain his union card; and an attempt was made to litigate the meritsof his exclusion from union membership.Construing the pleadings as I have, asbeing limited to the failure to refer Bulle to employment as required by thenonexclusive provision of theagreement,I repeatedly ruled thatBulle'sunionstatus was of no relevance.Thus it is of no consequence that Bulle and individ-3It is well settled that applicantsfor employmentsuch as those who appear at Respond-,east'sheadquarters for referralto jobsare considered employees for purposesof the Act.Phelps DodgeCorp.v.N.L.R.B.,313 U.S. 177,191-192.AThe credited testimony of John McCaron,an official of the UnionCountyBuildersAssociation,and an official of one of its employer members. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDuals in his behalf sought and were refused his reinstatement in the Union .5Accordingly, because I reject any suggestion that Bulle's failure to obtain reinstate-ment is an issue in this case, I specifically note paragraphs 12 and 13 of thecomplaint:12.On or about September 22, 1964, and on various other unknown dates,Jesse Bulle requested Respondent to refer him to work as a mason.13.On or about September 22, 1964 and on various other unknown dates,Respondent failed and refused and continues to fail and refuse to refer JesseBulle to employment as a mason.It is my intention to limit the scope of my findings and conclusions to the conductalleged and, within reasonable limits, to the period specified, namely on or aboutSeptember 22, 1964.B. Bulle's visit to the union hallOn September 10, 1964, Jesse Bulle appeared at the union hall between 7 and7:15 a in. and went directly to Business Agent Sal Migliore's office; this being arailed off section of the union hall; the hall itself being located on the second floorat the head of a flight of stairs and directly off of an entrance hallway.Bulle first testified that he talked with Migliore "about work, about Whitey tak-ingmy book, and he said it was impossible for him to give me anything to dobecause the local brought me up on charges and I have to go to Washington toseeSecretaryMurphy."Upon further questioning on cross-examination herepeated part of this conversation, quoting himself as asking Migliore, "How abouta job?"They conversed, according to Bulle, from 7 to 8 a.m. and at no time didanyone interrupt them, thus confirming Bulle's statement that Migliore had nojobs to iassign that day.6The colloquy relating to this incident as given at thehearing was as follows:Q. For the hour that you were there nobody came in except this onefellow who he told to go right outside; right?A. That's right.Q. Therefore he could not have sent anybody to any job, is that correct?A. He said he didn't have anything doing, so I had to take his word for it.He said he got men out of work. I have to take his word for it, your Honor.Q. In other words, there were no jobs tavailable?A. He said that.Q. He did not send any men out either, did he?A. To my knowledge he said "no work."Q. He did not send any men to jobs?A. He said he got men out of jobs.TRIAL EXAMINER: Mr. Bulle did he or did he not send any men out?The WITNESS: As far as I know.TRIAL EXAMINER: You were sitting there.Did you see him send anybodyout?THE WITNESS: No. He didn't explain it to me right when I was talking tohim.No he didn't send anybody out.Migliore was not questioned concerning this September 10 incident by either Gen-eral Counsel who called him as a witness under Rule 43(b) 7 or by Respondent inthe course of presenting its case in defense.Upon the foregoing contradictory testimony of Jesse Bulle I can make no find-ing, either directly or by inference, that on that day, September 10, he asked forand was refused employment.On Friday, September 11, late in the morning, Migliore departed on union busi-ness for Las Vegas, Nevada, and did not return until late on September 21.Before leaving on this morning he was at the hall, and while he was there Bulleappeared and asked him for work. Bulle quoted Migliore as replying, "No work."6For example,a welfare investigator for the city of Elizabeth, Mable Holland,testifiedat some length concerning Bulle's efforts, and hers to secure his reinstatementto Local 18.I rejected the testimony when proffered for the reason that it was irrelevant.I reaffirmmy ruling at this time.6 It is not disputedthat the dailyassignments are made shortly after 7 a in and wellbefore 8 a in.4 Rules ofCivilProcedure for the United States District Courts, Title 28, UnitedStates Code LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS317However the answers to subsequent questions by counsel for the General Counselrelating to events on the morning of September 11 prior to,Migliore's departureput this whole event in doubt, also.Thus:Q. Did you see Mr. Migliore?A Yes.Thursday and Friday.Q. No, on Friday,the 11th, after 10:30?A. No, I didn't see him; I left at 9 o'clock.As to whetherany cement masons were assigned on that day Bulle could' onlytestify that certainmen, GuyWallace, James Oliphant, and some finishers werepresent; and, in an affidavit supplied to General Counsel prior to the hearing andmade part of the hearing,Bulle stated,contrary to one version of his testimony,that he saw Migliore and asked him for a job.His statement continues:Iwas there about 10 minutes.WhenIwent out there were about six orseven men outside.They wereall cement masons.I do not remember thenames of these men. I do not know what men if any were referred out thatday as cement masons.No other testimony appears in the record concerning events of September 11.From the foregoing,however confusing or contradictory as it may be, no infer-ence can be drawn that anyone was assigned a job or indeed that jobs were avail-able.Allthat can be said of the evidence is that two versions of Bulle's testimony(including his statement)would support a finding that he saw Migliore that morn-ing and asked him for work;but doubt is cast even on that finding by Bulle'sthird item of testimony on the same subject to the contrary.On the next workday, Monday, September 14, Migliore's duties were assumed byThomas Clark, president of Respondent Union.Bulle was at the hall, as usual, by7:15 a.m. and prior to Clark's arrival.When Clark came in he asked him, "Howabout work?"Clark replied,"No work,Jesse."Elsewhere in his testimony Bullerecounted this question to Clark,thus: "Any chance of getting a day's work?"Towhich Clark replied,"Bulle there's nothing doing. If there was I would give it toyou."President Clark substituted for Migliore for the remainder of the week. .Each dayBulle would report and ask for work, each time to be told that no jobs were avail-able.Bulle could supply no information in his testimony as to referrals duringClark's tenure,the week of September 14. Bulle's account of his relationship withClark was as follows:Q.When you went out to talk to Tom Clark,tell uswhat took place?A. Not too much conversation; asked him about work.Q.What did you say to him?A. I asked Clark, "Any chanceof gettinga day's work?"Q.What did he say to you?A. He said, "Bulle, there is nothing doing. If there was I would give it toyou."There's the gentleman sitting right there -(indicating Clark in the hear-ing room).Q. That is Mr. Clark right in the middle?A. I know him quite a few years.Q. You know if there had been work available and therewas enough:for youhe would have sent you out?A. I'd have to take his word; he's been honestas long asI know him.8Clark credibly testified to having made one referral that week-to Guy Wallacebut could not recall the day.Wallace refused the assignmentsuggestingthat Clarkgive it to Edward Bi lle, Jesse's son.Clark-complied withWallace's request.According to Clark, whom I credit,Jesse-Bulle had not yet appeared at the unionball.Neither Bulle nor any other witness contradicted this statement.Itwould appear from the foregoing analysis of Bulle's testimony that during theperiod September '14 through 18 no finding can be made that Clark had jobs to8 At this point in the hearing it is significant to note 'that counsel for the GeneralCounsel, objecting to 'a line of questions directed to Clark's efforts to locate,available jobs,by telephone,stated:1Mr. Bulle asked Mr. Clark for work. That has been cross-examined in very greatdetail by Mr. Craver.Now he is trying to point out some questions'here that Mr.Clark was apparently calling for work.What has that got to do with theexamina-tion'I don't knowWe are not alleging that Mr. Clark did discriminate. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he could have assigned Bulle or anyoneelse, excepting only the assignment toBulle'sson which, as we have noted, occurred before Bulle appeared at the unionhall.Migliore returned to the area on Monday, September 21, but not in time to per-form his duties at the union hall.When the men first appeared at the hall thatmorning noone wasthere to handle mattersso someoneimmediately went to anearby construction project where President Clark was then employed and broughthim back to the hall to handle the referrals until Migliore appeared.9Jesse Bulle,who had arrived at 7 am. described Clark's latearrival but did not testify to anyconversation with Clark or to any late referrals that he may have made on that day.On the following morning Tuesday, September 22, Migliore was back at the hall.Bulle appeared there but, contrary to his practice during the previous week(supra),"didn't ask them anything."He stayed downstairs. Indeed Bulle testified: "WhenMr. Migliore came back Tuesday I never saw him no more. Only when he passedwith a car or something; that's the only time I saw him." But while Bulle, by hisown admission,failed to present himself on September 22 10 employees James Oli-phant, Raymond Powell, Guy Wallace, and John Holner were assigned to the Johan-sen project by Migliore.Be this as it may, however, and although both Powell andOliphant testified to having seen Bulle either upstairs or on thestairs atthe unionhall, contrary to Bulle's testimony that he did not go upstairs, I am not disposed toinfer from this that Bulle onthat occasionrequested and was refused a job, or thatMigliore knew he was on the premises looking for a job and deliberately withheldhis assignment.We come now to the following Monday, September 25, one of the days on whichBulle has four times denied havingseen BusinessAgent Migliore(supra).Raymond Powell testified that he reported to the hall in his usual fashion, goingtoMigliore to see if a job was available. Powell's account of the incident follows:A. I was in the hall and Mr. Migliore called me into the office because hehad received a phone call,I guess,because I was outside and he asks me whowas outside.So I told him Guy Wallace and Eddie Bulle, and he gave me areferral slip and told me to take Guy Wallace and Eddie Bulle with me to theMurray Hill job and-,Q. Continue.,A.-but Guy Wallace didn't want to go, so I went back upstairs-while Iwas asking Guy, "do you want to go," Jesse Bulle was downstairs. So he wentupstairs so I had to go back upstairs to tell Mr. Migliore that Guy did notwant to go, and Iseen Jessecoming out of the office and he lookedatme inthe eye and I caught his eye and he said,"after campaigning for a man I can'tget a day's work out of him." "That's all he said, and I went in the officeand said that Guy did not want to go.He said, "who else is outside?" I saidJohnny Holner," and he said "take Johnny Holner" and the three of us went.From the foregoing it would appear that when Migliore asked whoelse was outsideand was told "Holner" that Bulle had already beenseen comingout ofMigliore's9The mutually corroborating testimony of Edward Bulls and Raymond Powell.w Bulls also testified to this reluctance as follows:Q. On September22, Tuesday,you reportedto the unionhall but you didnot talkto Sal Migliore?A. The doorwas closed.Q. The doorwas closed so you did not go inside?A. No.Q. From that day on yousaid "I nevercame backanymore."A. I never came back and asked for ajob.I was downstairs,but I never askedSal Migliore for a Job.And again:Q. I am askingyou why-on your directexaminationdid you say thatafter Mon-day or Tuesdayyou did notcome back anymore and on Tuesday you did not even goup there,you were downstairs?A. That's right.I was there the MondaythatSal came up there.He was sup-posed to come; he came Tuesday.I came Tuesday, Wednesday,Thursday and Friday,and the day I passed by some boys were there.I never went upstairsat all.(Em-phasis supplied.) LOCAL18, BRICKLAYERS,MASONS AND PLASTERERS319office by Powell.Powell, seeking to explain this later in his testimony, however,only adds confusion, thus:Q.When you went upstairs you saw Jesse Bulle coming out of Sal's office?A. Right.Q. And then Sal asked you who was outside available for work?A. Not that time.This is my second trip.Q.When you told him Wallace did not want to go to work, he then askedyou who else was outside?A. Yes.Q. And you told him Johnny Holner, right?A. Yes.Q. And he said, "take Johnny Holner," is that correct?A. Yes.Q. Sal did not know-you had not told Sal while Bulle was in the office thatWallace did not go to work, did you?A. No.Q. It was after Bulle left?A. Jesse Bulle and I were not in the office together.Q. It was after Bulle left that you told Sal that Wallace did not want towork?A. Yes.Quite apart from Powell's contribution to the confusion in the record his reasonfor not telling Migliore that Bulle was outside is significant.Thus when asked whyhe did not tell Migliore of this fact he stated "Because Jesse Bulle did not have abook." 11Migliore's testimony confirms Bulle to the effect that he did not appear atthe hall on September 23 or 24, and Powell's testimony that Bulle came into Migli-ore's office on the morning of September 25. Specifically, Migliore, whom I credit,testified that Bulle came in to ask for his union card.Then, by way of explainingthe manner in which the four men were assigned on that day when Bulle (assuminghe requested a job-which has not been established) was not, Migliore stated:Q.Mr. Migliore, my next question to you is, there was some testimony byone of the members of the local, whose name I do not recall for the moment,but to the effect, I believe it was Mr. Powell, that one of the men you hadassigned out to work on the 25th was unable or did not want to go to that par-ticular job, and you had asked, according to his testimony, you had asked himwho else was outside and he had given you the name of another member andyou had told him, well, send him along on that job, too.My question to you is, were these men on the out-of-work list prior to Mr.Bulle coming up on the 25th?A. These men were on the out-of-work list, on the end, and I registered themon the 23rd and I sent them out on the 25th. ' Powell, Oliphant and Holner.Q. Did they report in on the 24th also?A. Yes, they did. They reported on the 25th, the four of them; Ray Powell,Oliphant,Wallace and HolnerNow when I sent Ray Powell downstairs to ask if any of the cement masonsdown there were registered in there when he came in on the 25th,12 he came upand told me that Guy Wallace didn't want to go to Summit. So naturally, hedidn't go to work and I sent Holner in his place, and Wallace didn't go to workagain until the 28th, which was three days later.C. Evaluation of credibilityClearly the facts supporting the allegations of the complaint must rest either uponBulle'stestimony, or Powell's, or both.The foregoing references to Bulle's testimony and the quotations which I deemnecessary to adequately represent the condition of the record, present a picture ofcontradiction, confusion, and irrelevance to such a degree that the very nature of then There is no contention made that Powell was in any sense an agent of Respondent.13 The transcript of record at page 221, lines 5 and 9,erroneously state the date as the23d.As indicated by the substance of the text which follows to the effect that the 28th"was three days later"I have corrected the transcript to reflect the correct date, the 25th. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceedingitself frequentlystood in danger of being confused and misunderstood.Illustrative of Bulle's contradictions quite apart from the several evident above, washis testimony that he "signed the roster,"and again that he asked to sign the rosteron another occasion and was refused.On thisveryfact it was testified to byEdward Bulle, Guy Wallace, and Raymond Powell, all witnesses called by both theGeneral Counsel and by Bulle himself as Charging Party, that there was no suchthing as a roster.Similarly illustrative of Bulle's confusion,quite apart from instances evident inthe quoted portions herein(supra),isBulle's effort at one stage of the hearing toinject himself, by way of voicing objection to the course of the proceeding, althoughadvised on several occasions to secure counsel to represent himself.Thus in object-ing to the admission of Respondent's job referral records into evidence he vigorouslyprotested their admission because he did not knowat the timethat Respondent keptsuch records.Upon the transcript of the record itself, therefore, and quite apart from my obser-vation of Jesse Bulle as a confused and inarticulate witness,I reject his testimonyin itsentirety.13As forPowell I am disposed to credit him.While there is inherent contradictionin his account of what happened upstairs and down at the union hall on Septem-ber 25 I am inclined to attribute this to the confusion that by this time had infected theproceeding itself.However vague he may have been,certain facts emerge whenoverlaid upon Migliore's account of the incident which I credit.D. ConclusionsThe basic problem presented by the record made in this case is to unravel themass of threads which lead in two directions-one, to Bulle's loss of union mem-bership, the other to the alleged refusal by Respondent to refer him to an availablejob.Thisunraveling is complicated by Bulle's confused testimony which I am notdisposed to rely upon for the reasons stated above.Quite apart from the inherent incredibility of this evidence is an apparent fixationon Bulle's part that retrieving his union book and membership was his first order ofbusiness.This, itseems,was the unspoken specter that dominated the whole pro-ceeding and never emerged.While I am inclined to believe that Bulle wanted first tohave his "book," andthenhis job-in other words, in that order and on his terms, I-refrain from making such a finding:Conversely,moreover,I cannot make a findingthat he was refused a job when one was available.Frankly,the facts do not add upto such a conclusion.It is suggested,of course,that upon the evidence presentedI can infer animus against Bulle, and from that inference I can draw another onethat he was thereby refused a referral.On the other hand,I could infer with equalvalidity and force that Bulle wanted the union book and a referral on the basissuggestedabove andon no other.Nor is it significant that other individuals may have been referred to jobs whenBulle was not.The simple fact is that it has not been established to my satisfactionthat a job was ever available at a time when it could be also established that Bullehad asked for the job-not for a union book.The testimony describing events on September 25, including Powell's, is no morerevealing.Here again possible inferences suggest themselves-all fraught with spec-ulations and unanswered questions.Was Bulle upstairs or down on that day, or, ashe originally testified,was he there at all?Was he seen coming out of Migliore'soffice, or merely standing at the top of the stairway, outside the hall proper? AnddidMigliore assign the jobs.to the men before or aftei he knew Bulle was on thepremises,if he knew?And finally, did Bulle ask for his job or his union book, orboth,if in'fact he did see Migliore that day?However much of such material existsfor speculation I am not disposed to dignify it as a proper basis for a legal inferencethat on September 25 Bulle asked for a job when a job was available and wasrefused it by Migliore as Respondent's agent.A thorough reading of all the testimony here reveals no single fact that wouldcategorically establish the allegations of the complaint.Notwithstanding the pecu-liar circumstances which appear to permeate the relationship between Bulle andRespondent I 'cannot substitute my suspicions,however lively, for legal evidence that13 Cf.Sportswear Industries, Inc.,147 NLRB 755. CARGO HANDLERS, INC.321Respondent unlawfully refused to refer Jesse Bulle to employment upon request.14I accordingly shall recommend that the complaint in this matter be dismissed in itsentirety.RECOMMENDED ORDERIt is recommended that the complaint in this matter be dismissed in its entirety.14 Cf.Southwire Company,152NLRB 1594, footnote 1.A welfareinvestigatorcalled by Charging Party testifiedto conversationshad withBulle and also with Migliore.Bulle's account of his efforts to get work at uncertaindates, cannot be accepted in such form as a substitute for Bulle's own testimony and Iaccordingly reject it.The investigator also reported conversationswith Migliore whereinshe quotes him as saying,in FebruaryorMarch 1965(after thefirsthearing in thismatter), thathe would not let Bullework withouta card. I cannotaccept such state-ments as evidence that Migliore refused 6 monthsearlier torefer Bulle,upon his request,to an available job.This matter isclearly outside the scope of the pleadings.Cargo Handlers, Inc.andRonald SampsonInternational Longshoremen'sAssociation,AFL-CIO,and itsLocal 1911andRonald Sampson.Cases 5-CA-3134 and 5-CB-633.June 14, 1966DECISION AND ORDEROn December 21, 1965, Trial Examiner Robert E. Mullin issuedhis Decision in the above-entitled proceeding, finding that the above-named Respondents engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent Unions, Inter-national Longshoremen's Association, AFL-CIO, hereinafter some-times referred to as the International, and its Local 1911, hereinaftersometimes referred to as Local 1911, filed joint exceptions and sepa-rate supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, except as modified herein.The Trial Examiner found that both the International and Local1911 violated Section 8 (b) (1) (A) and (2) of the Act by maintainingan employment referral arrangement with the Respondent Employerwhich discriminated against nonunion applicants and Negroes.Both159 NLRB No. 17.243-084-67-vol. 159-22